Title: Thomas Jefferson’s Conversation with Washington, 27 December 1792
From: Jefferson, Thomas
To: 



[Philadelphia, 27 December 1792]

Thursday Dec. 27. 92. I waited on the President on some current business. after this was over, he observed to me he thought it was time to endeavor to effect a stricter connection with France & that G. Morris should be written to on this subject. he went into the circumstances of dissatisfaction between Spain, Gr. Brit. & us, & observed there was no nation on whom we could rely at all times but France, and that if we did not prepare in time some support in the event of rupture with Spain & England we might be charged with a criminal negligence. (I was much pleased with the tone of these observations. it was the very doctrine which had

been my polar star, and I did not need the successes of the Republican arms in France lately announced to us, to bring me to these sentiments. for it is to be noted that on Saturday last (the 22d) I received mister Short’s letters of Oct. 9. & 12. with the Leyden gazettes to Oct. 13. giving us the first news of the retreat of the D. of Brunswic, and the capture of Spires & Worms by Custine, and that of Nice by Anselme.) I therefore expressed to the President my cordial approbation of these ideas: told him I had meant on that day (as an opportunity of writing by the British packet would occur immediately) to take his orders for removing the suspension of paiments to France which had been imposed by my last letter to G. Morris, but was meant as I supposed only for the interval between the abolition of the late constitution by the dethronement of the king and the meeting of some other body invested by the will of the nation with powers to transact their affairs. that I considered the national convention then assembled as such a body, and that therefore we ought to go on with the paiments to them or to any government they should establish. that however I had learned last night that some clause in the bill for providing reimbursement of the loan made by the bank to the U.S. had given rise to a question before the house of representatives yesterday which might affect these paiments; a clause in that bill proposing that the money formerly borrowed in Amsterdam to pay the French debt & appropriated by law (1790. Aug. 4. c.34.s.2.) to that purpose, lying dead as was suggested, should be taken to pay the bank, and the Presidt be authorized to borrow 2. millions of Dol. more out of which it should be replaced, and if this should be done the removal of our suspension of paiment as I had been about to propose, would be premature. he expressed his disapprobation of the clause abovementioned, thought it highly improper in the legislature to change an appropriation once made, and added that no one could tell in what that would end. I concurred, but observed that on a division of the house the ayes for striking out the clause were 27. the noes 26. whereon the Speaker gave his vote against striking out, which dividing the house, the clause for the disappropriation remained of course. I mentd suspicions that the whole of this was a trick to serve the bank under a great existing embarrasment. that the debt to the bank was to be repaid by instalments, that the 1st instalment was of 200,000 D. only, or rather 160,000 D. (because 40,000 of the 200,000 would be

the U. States’ own dividend of the instalment) yet here were 2,000,000 to be paid them at once, & to be taken from a purpose of gratitude & honor to which it had been appropriated.
